DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “displacement calculator”, “correction information obtaining unit”, and “axle-load calculator” in claims 1 and 11.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Allowable Subject Matter
Claims 1 and 6-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards to claims 1 and 8, the combination of Miki-2 (JP2010-197249, see translated version) and Imai (US 2017/0307360) discloses measuring an axle load of a vehicle by using a captured image comprising detecting a displacement of the road using the captured image and obtaining correction information, and calculating the axle load using the displacement and the correction information.  However, there is no mention of the correction information indicating a determined number of tires on the axle of the vehicle, where a shape of a wheel of the axle is recognized from the captured image and the number of tires on the axle is determined from the recognized shape of the wheel.  Kijima (US 2015/0302260) discloses recognizing a shape of a wheel of the vehicle and obtaining information indicating a number of tires of the vehicle from the shape of the wheel.  However, that is not the same as recognizing a shape of a wheel of the axle from the image and determining a number on the axle from the recognized shape of the wheel.  In other words, determining a number of tires of the vehicle is different from determining a number of tires on an axle of the vehicle.  Thus, while different prior arts disclose portions of the claim, none of the prior arts disclose or have reasonable motivation to combine to disclose all of the limitations of the claim as a whole.
With regards to claims 6, 7, and 9, they are dependent on allowed claim 1.
With regards to claim 10, it is dependent on allowed claim 8.
With regards to claim 11, the combination of Miki-2 (JP2010-197249, see translated version) and Imai (US 2017/0307360) discloses measuring an axle load of a vehicle by using a captured image comprising detecting a displacement of the road using the captured image and obtaining correction information, and calculating the axle load using the displacement and the correction information, where the type of vehicle is recognized from the captured image and the correction information – axle spacing - is determined based on the type of the vehicle.  However, there is no mention of the correction information including a width of a tire on the axle or information indicating a number of tires on the axle.  The closest prior art Kijima (US 2015/0302260) discloses obtaining information indicating a number of tires of the vehicle from the shape of the wheel.  However, that is not the same as recognizing a shape of a wheel of the axle from the image and determining a number of tires on the axle from the recognized shape of the wheel.  In other words, determining a number of tires of the vehicle is different from determining a number of tires on an axle of the vehicle.  Prior art Kuwagaki  (US 5,392,034) discloses detecting the number of axles, the width of the tires, and other information to identify the vehicle type, which is not the same as first recognizing a type of the vehicle and then determining information indicating a width of the a tire to use as correction information.  Thus, while different prior arts disclose portions of the claim, none of the prior arts disclose or have 
With regards to claim 12, it is dependent on allowed claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROL WANG whose telephone number is (571)272-5766.  The examiner can normally be reached on 9:30-3:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAROL WANG/            Primary Examiner, Art Unit 2662